Quinn, President.
Petitioner heretofore filed its petitions of appeal with this board from judgments of the Hudson County Board of Taxation, making prayer therein for exemption from taxation for the year 1938, with respect to two parcels of realty owned by it in the respondent taxing district, under R. S. 54:4-3.6.
The matter was duly set down for hearing before the board and the taking of testimony on the issue of exemption was begun on the date so designated. A question arising with respect to the admissability of certain hospital records offered in evidence on behalf of the respondent, the hearing was adjourned so as to permit counsel to stipulate with respect to the matter. Thereafter, and for the first time, petitioner made the application now before us for consideration, to amend its petition so as to pray for a reduction of the assessed valuation of the property and to eliminate the original prayer for exemption. We regard this motion as untimely and not the subject of a proper exercise of discretion, in the absence of a showing of extraordinary cause.
The motion will be denied.